DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on January 7, 2020. Claims 1-5, 9-13, and 17-21 are pending and have been examined. Claim 6-8, 14-16, and 22-25 have been canceled. Claims 1-5, 9-13, and 17 have been amended. This action is made final in response to the Applicant Arguments/Remarks received on June 16, 2022. 
Drawings
The drawings were received on June 16, 2022.  These drawings are accepted.
The drawings are objected to because the meaningless term “deducation” is used in figure 1 and 5-11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification submitted June 16, 2022 has been accepted. The previous objection has been withdrawn.
Claim Objections
In view of the claim amendments submitted June 16, 2022, the objections to claims 9 and 17 have been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: storage unit in claim 1 line 2, extraction unit for extracting in claim 1 line 8, selection unit in claim 1 line 14, specifying unit in claims 3 line 4 and 4 line 4, determination unit in claims 3 line 6, 4 line 7, and 5 line 6, filter unit in claims 3 line 9, 4 line 11, and 5 line 8, and designation unit in claim 5 line 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
In view of the amendments submitted June 16, 2022. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The storage unit in claims 1 line 2, 9 line 2, and 17 line 5, extraction unit for extracting in claim 1 line 8, selection unit in claim 1 line 14, specifying unit in claims 3 line 4 and 4 line 4, determination unit in claims 3 line 6, 4 line 7, and 5 line 6, filter unit in claims 3 line 9, 4 line 11, and 5 line 8, and designation unit in claim 5 line 4 lack sufficient structure for someone skilled in the art to make and/or use the invention. 
Any claim not specifically mentioned have been included based on their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-13, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations storage unit in claims 1 line 2, 9 line 2, and 17 line 5, extraction unit for extracting in claim 1 line 8, selection unit in claim 1 line 14, specifying unit in claims 3 line 4 and claim 4 line 4, determination unit in claims 3 line 6, 4 line 7, and 5 line 6, filter unit in claims 3 line 9, 4 line 11, and 5 line 8, and designation unit in claim 5 line 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any claims not specifically mentioned have been included based on their dependency.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US Publication Number 2012/0253861) further in view of Mittal et al. (US Publication Number 2017/0177933), hereinafter referred to as “Davidson” and “Mittal”, respectively.
Regarding claim 1, Davidson teaches a probe information storage unit for storing probe information pieces acquired from a terminal device mountable on a vehicle (see at least Davidson Para 74: “The vehicle sensors may be controlled by the telematics device 102, which may be positioned on or within the vehicle 100. In controlling the various vehicle sensors, the telematics device 102 is able to capture and store telematics data from the various vehicle sensors”), having a position information acquisition function (see at least Davidson Para 85: "In the illustrated embodiment, the telematics device 102 includes the following components: a processor 201, a location-determining device or sensor 202 (e.g., GPS sensor)…"), the probe information pieces including position information and date/time information of the terminal device (see at least Davidson Para 74: "…the telematics device 102 is able to …associate the captured telematics data with contextual data ( e.g., date, time, location)…"), terminal identification (ID) information capable of identifying the terminal device (see at least Davidson Para 85: “In the illustrated embodiment, the telematics device 102 includes the following components:… a radio frequency identification (RFID) tag 212”), a map database for storing information including information of links (see at least Davidson Para 8: "receive map data and operational data, the map data comprising data defining one or more known travel paths"), an extraction unit for extracting, from the probe information pieces stored in the probe information storage unit, probe information pieces which are not matched with the links (see at least Davidson Para 8: "…receive map data and operational data, the map data comprising data defining one or more known travel paths, and the operational data comprising vehicle telematics data indicative of one or more vehicle dynamics for at least one vehicle during one or more time periods; identify, based on the map data and the operational data, one or more unknown portions of the vehicle path that do not correspond to the known travel paths;"), a display unit for superimposing and displaying the extracted target probe information pieces on the map information (see at least Davidson Para 152: "Next, at step 908, the central server 120 plots the vehicle's 100 travel path on the map display 810 based on the operational data loaded in step 906."), a selection unit for selecting, from the extracted target probe information pieces, a group of the target probe information pieces having the same terminal ID information and having a predetermined number or more of target probe information pieces being continuous in time (see at least Davidson Para 91: "the telematics device 102 may be configured to continuously monitor the various vehicle sensors 410 and detect when the data being generated by one or more the vehicle sensors 410 indicates one or more of the plurality of predefined vehicle events. In response to detecting a vehicle event, the telematics device 102 captures data from all of the vehicle sensors 410 or a particular subset of the vehicle sensors 410 associated with the detected vehicle event."; Davidson Para 102: “The contextual data may be captured, …from data stored on the telematics device 102 (e.g., current driver name, current vehicle id, or various vehicle event codes)”, Davidson Para 152: “the central server 120 first identifies the operational data the user has selected for loading by reviewing the user's menu selections 802-808.”), and wherein the display unit superimposes and displays the selected group of target probe information pieces on the map information (see at least Davidson Para 152: "In one embodiment, the central server 120 accomplishes this by plotting each individual location data point in the loaded operational data on the map display and then connecting the plotted location points in chronological order-based on the retrieved time data-with lines displayed over the base map.").
Davidson does not explicitly teach [probe information pieces] whose velocity information indicates a predetermined value or more as target probe information pieces, but Mittal teaches in a similar field of endeavor [probe information pieces] whose velocity information indicates a predetermined value or more as target probe information pieces (see at least Mittal Para 60: "A speed filter 506 may then be applied to filter out potential sources of noise in the probe data. For example, probe data with a speed below a certain predefined level (e.g., 20 kilometers per hour) may be filtered out and omitted from the probe data used to generate the rasterized images."). While not explicitly extracting probe information pieces not matched with links and whose velocity is above a threshold, extracting and filtering are well known forms of data manipulation. It would have been obvious to someone skilled in the art before the effective filing date to substitute filtering probe information below a predetermined speed with extracting probe information above a predetermined speed as both would yield the predictable result of the remainder probe data being above a predetermined speed. It would have been obvious for someone skilled in the art before the filing date to modify Davidson with Mittal to include velocity information based on the motivation to identify vehicles making maneuvers at an intersection or vehicles in parking lots.
Regarding claim 2, the combination of Davidson and Mittal remains as applied to claim 1. Davidson further teaches the probe information pieces further include information relating to an acquisition interval of the position information and wherein the predetermined number is determined based on the acquisition interval information and the velocity information of the probe information pieces (see at least Davidson Para 91: "the telematics device 102 may be configured to capture and store telematics data from the vehicle sensors 410 at predefined time intervals and in response to detecting the occurrence of predefined vehicle events… ( e.g., the engine idling, vehicle speed exceeding a certain threshold, etc.).")
Regarding claim 9, Davidson teaches storing, in a probe information storing unit, probe information pieces acquired from a terminal device mountable on a vehicle (see at least Davidson Para 74: “The vehicle sensors may be controlled by the telematics device 102, which may be positioned on or within the vehicle 100. In controlling the various vehicle sensors, the telematics device 102 is able to capture and store telematics data from the various vehicle sensors”) having a position information acquisition function (see at least Davidson Para 85: "In the illustrated embodiment, the telematics device 102 includes the following components: a processor 201, a location-determining device or sensor 202 (e.g., GPS sensor)…"), the probe information pieces including position information and date/time information of the terminal device (see at least Davidson Para 74: “the telematics device 102 is able to… associate the captured telematics data with contextual data ( e.g., date, time, location)…”), terminal identification (ID) information capable of identifying the terminal device (see at least Davidson Para 85: "In the illustrated embodiment, the telematics device 102 includes the following components:… a radio frequency identification (RFID) tag 212…"), storing map information including information of links in a map database (see at least Davidson Para 8: "receive map data and operational data, the map data comprising data defining one or more known travel paths"), extracting, from the probe information pieces stored in the probe information storage unit, probe information pieces which are not matched with the links (…receive map data and operational data, the map data comprising data defining one or more known travel paths, and the operational data comprising vehicle telematics data indicative of one or more vehicle dynamics for at least one vehicle during one or more time periods; identify, based on the map data and the operational data, one or more unknown portions of the vehicle path that do not correspond to the known travel paths;), superimposing and displaying the extracted target probe information pieces on the map information (see at least Davidson Para 152: "Next, at step 908, the central server 120 plots the vehicle's 100 travel path on the map display 810 based on the operational data loaded in step 906."), selecting, from the extracted target probe information pieces, a group of the target probe information pieces having the same terminal ID information and having a predetermined number or more of target probe information pieces being continuous in time (see at least Davidson Para 91: "the telematics device 102 may be configured to continuously monitor the various vehicle sensors 410 and detect when the data being generated by one or more the vehicle sensors 410 indicates one or more of the plurality of predefined vehicle events. In response to detecting a vehicle event, the telematics device 102 captures data from all of the vehicle sensors 410 or a particular subset of the vehicle sensors 410 associated with the detected vehicle event."; Davidson Para 102: “The contextual data may be captured, …from data stored on the telematics device 102 (e.g., current driver name, current vehicle id, or various vehicle event codes)”, Davidson Para 152: “the central server 120 first identifies the operational data the user has selected for loading by reviewing the user's menu selections 802-808.”), and wherein in the displaying step, the group of the selected target probe information pieces are superimposed and displayed on the map information (see at least Davidson Para 152: "Next, at step 908, the central server 120 plots the vehicle's 100 travel path on the map display 810 based on the operational data loaded in step 906.").
Davidson does not explicitly teach [probe information pieces] whose velocity information indicates a predetermined value or more as target probe information pieces. However, Mittal teaches in a similar field of endeavor [probe information pieces] whose velocity information indicates a predetermined value or more as target probe information pieces (see at least Mittal Para 60: "A speed filter 506 may then be applied to filter out potential sources of noise in the probe data. For example, probe data with a speed below a certain predefined level (e.g., 20 kilometers per hour) may be filtered out and omitted from the probe data used to generate the rasterized images."). While not explicitly extracting probe information pieces not matched with links and whose velocity is above a threshold, extracting and filtering are well known forms of data manipulation. It would have been obvious to someone skilled in the art before the effective filing date to substitute filtering probe information below a predetermined speed with extracting probe information above a predetermined speed as both would yield the predictable result of the remainder probe data being above a predetermined speed. It would have been obvious for someone skilled in the art before the filing date to modify Davidson with Mittal to include velocity information based on the motivation to identify vehicles making maneuvers at an intersection or vehicles in parking lots.
Regarding claim 10, the combination of Davidson and Mittal remains as applied to claim 9. Davidson further teaches wherein the probe information pieces further include information relating to an acquisition interval of the position information, and wherein the predetermined number is determined based on the acquisition interval information and the velocity information of the probe information pieces (see at least Davidson Para 91: "the telematics device 102 may be configured to capture and store telematics data from the vehicle sensors 410 at predefined time intervals and in response to detecting the occurrence of predefined vehicle events… ( e.g., the engine idling, vehicle speed exceeding a certain threshold, etc.).").
Regarding claim 17, Davidson teaches A computer program product comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method for new road deduction assistance (see at least Davidson Para 11: "In addition, various embodiments of the present invention are directed to a computer readable storage medium comprising computer executable instructions"), storing, in a probe information storing unit, probe information pieces acquired from a terminal device mountable on a vehicle (see at least Davidson Para 74: “The vehicle sensors may be controlled by the telematics device 102, which may be positioned on or within the vehicle 100. In controlling the various vehicle sensors, the telematics device 102 is able to capture and store telematics data from the various vehicle sensors”), having a position information acquisition function (see at least Davidson Para 85: "In the illustrated embodiment, the telematics device 102 includes the following components: a processor 201, a location-determining device or sensor 202 (e.g., GPS sensor)…”), the probe information pieces including position information and date/time information of the terminal device (see at least Davidson Para 74: “the telematics device 102 is able to …associate the captured telematics data with contextual data ( e.g., date, time, location)…”), terminal identification (ID) information capable of identifying the terminal device (see at least Davidson Para 85: "In the illustrated embodiment, the telematics device 102 includes the following components:… a radio frequency identification (RFID) tag 212…"), storing map information including information of links in a map database (see at least Davidson Para 8: "receive map data and operational data, the map data comprising data defining one or more known travel paths"),  extracting, from the probe information pieces stored in the probe information storage unit, probe information pieces which are not matched with the links (see at least Davidson Para 8: "..receive map data and operational data, the map data comprising data defining one or more known travel paths, and the operational data comprising vehicle telematics data indicative of one or more vehicle dynamics for at least one vehicle during one or more time periods; identify, based on the map data and the operational data, one or more unknown portions of the vehicle path that do not correspond to the known travel paths;") superimposing and displaying the extracted target probe information pieces on the map information (see at least Davidson Para 152: "Next, at step 908, the central server 120 plots the vehicle's 100 travel path on the map display 810 based on the operational data loaded in step 906."), selecting, from the extracted target probe information pieces having the same terminal ID information and having a predetermined number or more of target probe information pieces being continuous in time (see at least Davidson Para 91: "the telematics device 102 may be configured to continuously monitor the various vehicle sensors 410 and detect when the data being generated by one or more the vehicle sensors 410 indicates one or more of the plurality of predefined vehicle events. In response to detecting a vehicle event, the telematics device 102 captures data from all of the vehicle sensors 410 or a particular subset of the vehicle sensors 410 associated with the detected vehicle event."; Davidson Para 102: “The contextual data may be captured, …from data stored on the telematics device 102 (e.g., current driver name, current vehicle id, or various vehicle event codes)”, Davidson Para 152: “the central server 120 first identifies the operational data the user has selected for loading by reviewing the user's menu selections 802-808.”), and wherein the display means superimposes and displays the selected group of the target probe information pieces on the map information (see at least Davidson Para 152: "Next, at step 908, the central server 120 plots the vehicle's 100 travel path on the map display 810 based on the operational data loaded in step 906.").
Davidson does not explicitly teach [probe information pieces] whose velocity information indicates a predetermined value or more as target probe information pieces, however Mittal teaches in a similar field of endeavor, [probe information pieces] whose velocity information indicates a predetermined value or more as target probe information pieces (see at least Mittal Para 60: "A speed filter 506 may then be applied to filter out potential sources of noise in the probe data. For example, probe data with a speed below a certain predefined level (e.g., 20 kilometers per hour) may be filtered out and omitted from the probe data used to generate the rasterized images."). While not explicitly extracting probe information pieces not matched with links and whose velocity is above a threshold, extracting and filtering are well known forms of data manipulation. It would have been obvious to someone skilled in the art before the effective filing date to substitute filtering probe information below a predetermined speed with extracting probe information above a predetermined speed as both would yield the predictable result of the remainder probe data being above a predetermined speed. It would have been obvious for someone skilled in the art before the filing date to modify Davidson with Mittal to include velocity information based on the motivation to identify vehicles making maneuvers at an intersection or vehicles in parking lots.
Regarding claim 18, the combination of Davidson and Mittal remains as applied to claim 17. Davidson further teaches the probe information pieces further include information relating to an acquisition interval of the position information and wherein the predetermined number is determined based on the acquisition interval information and the velocity information of the probe information pieces (see at least Davidson Para 91: "the telematics device 102 may be configured to capture and store telematics data from the vehicle sensors 410 at predefined time intervals and in response to detecting the occurrence of predefined vehicle events… ( e.g., the engine idling, vehicle speed exceeding a certain threshold, etc.).").
Claims 3, 4, 5, 11, 12, 13, 19, 20, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Davidson further in view of Mittal et al. (US Publication Number 2017/0177933) further in view of Tayama et al. (Publication JP2017-30390), hereinafter referred to as “Mittal” and “Tayama”, respectively.
Regarding claim 3, the combination of Davidson and Mittal remains as applied to claim 1. Davidson further teaches wherein the display unit superimposes and displays the group of the specified target probe information pieces… (see at least Davidson Para 152: "As noted earlier, the telematics device 102 is configured to capture location data representing the geographical position of the vehicle 100 when telematics data is captured from the vehicle ( e.g., when a vehicle event is detected or the threshold data capture time has elapsed). As such, the location data present in the loaded operational data is generally sufficient to enable the central server 120 to  accurately plot the path of the vehicle 100 between the plotted stops."), but Davidson does not explicitly teach [not superimposing or displaying] the group of the removed target probe information pieces, a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped, or a specifying unit for specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with the…data. However, Mittal teaches in a similar field of invention [not superimposing or displaying] the group of the removed target probe information pieces (see at least Mittal Para 52: “probe data including the speed, heading, and time may be collected corresponding to the time periods, filtered as appropriate, and used to generate a raster image.”), a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped (see at least Mittal Para 43: “Probe data from parking lots, gas stations, etc., are filtered out…”), and a specifying unit for specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with the…data (see at least Mittal Para 49: "For example, probe data that includes speed, heading, location, etc. may be analyzed to determine if the probe data meets the necessary criteria for inclusion in the raster image of the period of time in which the probe data was collected.")
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces, a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped, or a specifying unit for specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with…data based on the motivation to remove noisy data that can be problematic in topographies such as urban canyons among tall buildings (Mittal 43) and to minimize error in the establishment of road geometries.
The combination of Davidson and Mittal does not explicitly teach wherein all or part of the probe information pieces are associated with a travel image data, and a determination unit for determining, based on the travel image data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in a vicinity of the group of the specified target probe information pieces. However, Tayama teaches in a similar field of endeavor wherein all or part of the probe information pieces are associated with a travel image data (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication device, which are installed in the vehicle, in order to obtain the vehicle information such as the position of the vehicle... ¶¶ Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle.") and a determination unit for determining, based on the travel image data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in a vicinity of the group of the specified target probe information pieces (see at least Tayama Para 38: "Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle. For example, the present invention relates to an inter-vehicle communication with another vehicle running or parked around a vehicle."). 
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include  wherein all or part of the probe information pieces are associated with a travel image data, and a determination unit for determining, based on the travel image data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in a vicinity of the group of the specified target probe information pieces based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson para 361).
Regarding claim 4, the combination of Davidson and Mittal remains as applied to claim 1. Davidson further teaches wherein the display unit superimposes and displays the group of the specified target probe information pieces… (see at least Davidson Para 152: "As noted earlier, the telematics device 102 is configured to capture location data representing the geographical position of the vehicle 100 when telematics data is captured from the vehicle ( e.g., when a vehicle event is detected or the threshold data capture time has elapsed). As such, the location data present in the loaded operational data is generally sufficient to enable the central server 120 to  accurately plot the path of the vehicle 100 between the plotted stops."), but Davidson does not explicitly teach [not superimposing or displaying] the group of the removed target probe information pieces, a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped, or a specifying unit for specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with the…data. However, Mittal teaches in a similar field of endeavor [not superimposing or displaying] the group of the removed target probe information pieces (see at least Mittal Para 52: “probe data including the speed, heading, and time may be collected corresponding to the time periods, filtered as appropriate, and used to generate a raster image.”), a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped (see at least Mittal Para 43: “Probe data from parking lots, gas stations, etc., are filtered out…”), and a specifying unit for specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with the…data (see at least Mittal Para 49: "For example, probe data that includes speed, heading, location, etc. may be analyzed to determine if the probe data meets the necessary criteria for inclusion in the raster image of the period of time in which the probe data was collected.")
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces, a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped, or a specifying unit for specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with…data based on the motivation to remove noisy data that can be problematic in topographies such as urban canyons among tall buildings (Mittal 43) and to minimize error in the establishment of road geometries.
The combination of Davidson and Mittal does not explicitly teach all or part of the probe information pieces are associated with an inter-vehicle communication data or a determination unit for determining, based on the inter-vehicle communication data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in a vicinity of the group of the specified target probe information pieces. However, Tayama teaches in a similar field of endeavor  all or part of the probe information pieces are associated with an inter-vehicle communication data (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication device, which are installed in the vehicle, in order to obtain the vehicle information such as the position of the vehicle... ¶¶ Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle.") and a determination unit for determining, based on the inter-vehicle communication data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in a vicinity of the group of the specified target probe information pieces (see at least Tayama Para 38: "Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle. For example, the present invention relates to an inter-vehicle communication with another vehicle running or parked around a vehicle.").
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include all or part of the probe information pieces are associated with an inter-vehicle communication data or a determination unit for determining, based on the inter-vehicle communication data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in a vicinity of the group of the specified target probe information pieces based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson para 361).
Regarding claim 5, the combination of Davidson and Mittal remains as applied to claim 1. Davidson further teaches wherein the display unit superimposes and displays the group of the specified target probe information pieces… (see at least Davidson Para 152: "As noted earlier, the telematics device 102 is configured to capture location data representing the geographical position of the vehicle 100 when telematics data is captured from the vehicle ( e.g., when a vehicle event is detected or the threshold data capture time has elapsed). As such, the location data present in the loaded operational data is generally sufficient to enable the central server 120 to  accurately plot the path of the vehicle 100 between the plotted stops."), but Davidson does not explicitly teach [not superimposing or displaying] the group of the removed target probe information pieces, or a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped. However, Mittal teaches in a similar field of endeavor  [not superimposing or displaying] the group of the removed target probe information pieces (see at least Mittal Para 52: “probe data including the speed, heading, and time may be collected corresponding to the time periods, filtered as appropriate, and used to generate a raster image.”), and a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped (see at least Mittal Para 43: “Probe data from parking lots, gas stations, etc., are filtered out.
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces, and a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped based on the motivation to remove noisy data that can be problematic in topographies such as urban canyons among tall buildings (Mittal 43) and to minimize error in the establishment of road geometries.
The combination of Davidson and Mittal does not explicitly teach wherein the probe information pieces further include the velocity information, a designation unit for designating probe information pieces of another vehicle present at the same time in a vicinity of the group of the selected target probe information pieces, or a determination unit for determining, whether the other vehicle has stopped based on the velocity information of the designated probe information pieces. However, Tayama teaches in a similar field of endeavor  wherein the probe information pieces further include the velocity information (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication device, which are installed in the vehicle, in order to obtain the vehicle information such as the position of the vehicle... ¶¶ Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle."), a designation unit for designating probe information pieces of another vehicle present at the same time in a vicinity of the group of the selected target probe information pieces (see at least Tayama Para 38: "Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle. For example, the present invention relates to an inter-vehicle communication with another vehicle running or parked around a vehicle."), and a determination unit for determining, whether the other vehicle has stopped based on the velocity information of the designated probe information pieces (see at Tayama Para 38, quoted above).
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include wherein the probe information pieces further include the velocity information, a designation unit for designating probe information pieces of another vehicle present at the same time in a vicinity of the group of the selected target probe information pieces, and a determination unit for determining, whether the other vehicle has stopped based on the velocity information of the designated probe information pieces based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson para 361).
Regarding claim 11, the combination of Davidson and Mittal remains as applied to claim 9. Davidson further teaches wherein, in the displaying step, the group of the specified target probe information pieces…are superimposed and displayed on the map information (see at least Davidson Para 152: "Next, at step 908, the central server 120 plots the vehicle's 100 travel path on the map display 810 based on the operational data loaded in step 906."). However Davidson does not teach [not superimposing or displaying] the group of the removed target probe information pieces are superimposed and displayed on the map information, removing the group of the specified target probe information pieces for which it is determined that the other vehicle has stopped, or specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with the travel image data. However, Mittal teaches in a similar field of endeavor  [not superimposing or displaying] the group of the removed target probe information pieces are superimposed and displayed on the map information (see at least Mittal Para 43: "Probe data from parking lots, gas stations, etc., are filtered out…"), removing the group of the specified target probe information pieces for which it is determined that the other vehicle has stopped (see at least Mittal Para 43: "Probe data from parking lots, gas stations, etc., are filtered out,"), and specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with… data (see at least Mittal Para 49: "For example, probe data that includes speed, heading, location, etc. may be analyzed to determine if the probe data meets the necessary criteria for inclusion in the raster image of the period of time in which the probe data was collected.").
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces, a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped, or a specifying unit for specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with…data based on the motivation to remove noisy data that can be problematic in topographies such as urban canyons among tall buildings (Mittal 43) and to minimize error in the establishment of road geometries.
The combination of Davidson and Mittal does not explicitly teach wherein all or part of the probe information pieces are associated with a travel image data, or determining based on the travel image data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in the vicinity of the group of the specified target probe information pieces. However Tayama teaches in a similar field of endeavor  wherein all or part of the probe information pieces are associated with a travel image data (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication device, which are installed in the vehicle, in order to obtain the vehicle information such as the position of the vehicle... ¶¶ Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle."), and determining based on the travel image data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in the vicinity of the group of the specified target probe information pieces (see at least Tayama Para 38: "Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle. For example, the present invention relates to an inter-vehicle communication with another vehicle running or parked around a vehicle.").
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include wherein all or part of the probe information pieces are associated with a travel image data, and a determination unit for determining, based on the travel image data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in a vicinity of the group of the specified target probe information pieces based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson para 361).
Regarding claim 12, the combination of Davidson and Mittal remains as applied to claim 9. Davidson further teaches wherein, in the displaying step, the group of the specified target probe information pieces are superimposed and displayed on the map information (see at least Davidson Para 152: " As noted earlier, the telematics device 102 is configured to capture location data representing the geographical position of the vehicle 100 when telematics data is captured from the vehicle ( e.g., when a vehicle event is detected or the threshold data capture time has elapsed). As such, the location data present in the loaded operational data is generally sufficient to enable the central server 120 to  accurately plot the path of the vehicle 100 between the plotted stops."). Davidson does not explicitly teach [not superimposing or displaying] the group of the removed target probe information pieces, removing the group of the specified target probe information pieces for which it is determined that the other vehicle has stopped, or specifying from the group of the selected target probe information pieces, a group of the target probe information pieces associated with …data. However, Mittal teaches in a similar field of endeavor  [not superimposing or displaying] the group of the removed target probe information pieces (see at least Mittal Para 52: “probe data including the speed, heading, and time may be collected corresponding to the time periods, filtered as appropriate, and used to generate a raster image.”), removing the group of the specified target probe information pieces for which it is determined that the other vehicle has stopped, or specifying from the group of the selected target probe information pieces (see at least Mittal Para 43: “Probe data from parking lots, gas stations, etc., are filtered out…”), a group of the target probe information pieces associated with …data (see at least Mittal Para 49: "For example, probe data that includes speed, heading, location, etc. may be analyzed to determine if the probe data meets the necessary criteria for inclusion in the raster image of the period of time in which the probe data was collected.").
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces, removing the group of the specified target probe information pieces for which it is determined that the other vehicle has stopped, or specifying from the group of the selected target probe information pieces, a group of the target probe information pieces associated with …data based on the motivation to remove noisy data that can be problematic in topographies such as urban canyons among tall buildings (Mittal 43) and to minimize error in the establishment of road geometries.
The combination of Davidson and Mittal does not explicitly teach wherein all or part of the probe information pieces are associated with an inter- vehicle communication data or determining based on the inter-vehicle communication data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in the vicinity of the group of the specified target probe information pieces. However, Tayama teaches in a similar field of endeavor  wherein all or part of the probe information pieces are associated with an inter- vehicle communication data (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication device, which are installed in the vehicle, in order to obtain the vehicle information such as the position of the vehicle... ¶¶ Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle.") and determining based on the inter-vehicle communication data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in the vicinity of the group of the specified target probe information pieces (see at least Tayama Para 38: "Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle. For example, the present invention relates to an inter-vehicle communication with another vehicle running or parked around a vehicle.").
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include wherein all or part of the probe information pieces are associated with an inter- vehicle communication data and determining based on the inter-vehicle communication data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in the vicinity of the group of the specified target probe information pieces based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson para 361).
Regarding claim 13, the combination of Davidson and Mittal remains as applied to claim 9. Davidson further teaches wherein the display step, the group of the selected target probe information pieces are superimposed and displayed on the map information (see at least Davidson Para 152: "In one embodiment, the central server 120 accomplishes this by plotting each individual location data point in the loaded operational data on the map display and then connecting the plotted location points in chronological order-based on the retrieved time data-with lines displayed over the base map."). However, Davidson does not explicitly disclose [not superimposing or displaying] the group of the removed target probe information pieces or removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped. However Mittal teaches in a similar field of endeavor these limitations (see at least Mittal Para 43: "Probe data from parking lots, gas stations, etc., are filtered out,")
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces or removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped based on the motivation to remove noisy data from parking lots... and to minimize error in the establishment of road geometries.
The combination of Davidson and Mittal does not explicitly disclose wherein the probe information pieces further include the velocity information, designating probe information pieces of another vehicle present at the same time in the vicinity of the group of the selected target probe information pieces, and determining whether the other vehicle has stopped based on the velocity information of the designated probe information pieces. However, Tayama teaches in a similar field of endeavor  wherein the probe information pieces further include the velocity information (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication device, which are installed in the vehicle, in order to obtain the vehicle information such as the position of the vehicle... ¶¶ Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle."), designating probe information pieces of another vehicle present at the same time in the vicinity of the group of the selected target probe information pieces (see at least Tayama Para 38: "Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle. For example, the present invention relates to an inter-vehicle communication with another vehicle running or parked around a vehicle."), and determining whether the other vehicle has stopped based on the velocity information of the designated probe information pieces (see at least Tayama Para 38, quoted above).
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include [limitations] based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson Para 361).
Regarding Claim 19, the combination of Davidson and Mittal remains as applied to claim 17. Davidson further teaches wherein, in the displaying step, the group of the specified target probe information pieces… are superimposed and displayed on the map information (see at least Davidson Para 152: "Next, at step 908, the central server 120 plots the vehicle's 100 travel path on the map display 810 based on the operational data loaded in step 906."). However Davidson does not teach [not superimposing or displaying] the group of the removed target probe information pieces are superimposed and displayed on the map information, removing the group of the specified target probe information pieces for which it is determined that the other vehicle has stopped, or specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with the …data. However, Mittal teaches in a similar field of endeavor  [not superimposing or displaying] the group of the removed target probe information pieces are superimposed and displayed on the map information (see at least Mittal Para 43: "Probe data from parking lots, gas stations, etc., are filtered out…"), removing the group of the specified target probe information pieces for which it is determined that the other vehicle has stopped (see at least Mittal Para 43: "Probe data from parking lots, gas stations, etc., are filtered out,"), and specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with… data (see at least Mittal Para 49: "For example, probe data that includes speed, heading, location, etc. may be analyzed to determine if the probe data meets the necessary criteria for inclusion in the raster image of the period of time in which the probe data was collected.").
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces, a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped, or a specifying unit for specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with…data based on the motivation to remove noisy data that can be problematic in topographies such as urban canyons among tall buildings (Mittal 43) and to minimize error in the establishment of road geometries.
The combination of Davidson and Mittal does not explicitly teach wherein all or part of the probe information pieces are associated with a travel image data, or determining based on the travel image data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in the vicinity of the group of the specified target probe information pieces. However, Tayama teaches in a similar field of endeavor  wherein all or part of the probe information pieces are associated with a travel image data (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication device, which are installed in the vehicle, in order to obtain the vehicle information such as the position of the vehicle... ¶¶ Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle."), and determining based on the travel image data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in the vicinity of the group of the specified target probe information pieces (see at least Tayama Para 38: "Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle. For example, the present invention relates to an inter-vehicle communication with another vehicle running or parked around a vehicle.").
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include wherein all or part of the probe information pieces are associated with a travel image data, and a determination unit for determining, based on the travel image data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in a vicinity of the group of the specified target probe information pieces based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson para 361).
Regarding claim 20, the combination of Davidson and Mittal remains as applied to claim 17. Davidson further teaches wherein, in the displaying step, the group of the specified target probe information pieces… are superimposed and displayed on the map information (see at least Davidson Para 152: " As noted earlier, the telematics device 102 is configured to capture location data representing the geographical position of the vehicle 100 when telematics data is captured from the vehicle ( e.g., when a vehicle event is detected or the threshold data capture time has elapsed). As such, the location data present in the loaded operational data is generally sufficient to enable the central server 120 to  accurately plot the path of the vehicle 100 between the plotted stops."). Davidson does not explicitly teach the exception of the group of the removed target probe information pieces, removing the group of the specified target probe information pieces for which it is determined that the other vehicle has stopped, or specifying from the group of the selected target probe information pieces, a group of the target probe information pieces associated with …data. However, Mittal teaches in a similar field of endeavor the exception of the group of the removed target probe information pieces (see at least Mittal Para 52: “probe data including the speed, heading, and time may be collected corresponding to the time periods, filtered as appropriate, and used to generate a raster image.”), removing the group of the specified target probe information pieces for which it is determined that the other vehicle has stopped, or specifying from the group of the selected target probe information pieces (see at least Mittal Para 43: “Probe data from parking lots, gas stations, etc., are filtered out…”), a group of the target probe information pieces associated with …data (see at least Mittal Para 49: "For example, probe data that includes speed, heading, location, etc. may be analyzed to determine if the probe data meets the necessary criteria for inclusion in the raster image of the period of time in which the probe data was collected.").
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces, removing the group of the specified target probe information pieces for which it is determined that the other vehicle has stopped, or specifying from the group of the selected target probe information pieces, a group of the target probe information pieces associated with …data based on the motivation to remove noisy data that can be problematic in topographies such as urban canyons among tall buildings (Mittal 43) and to minimize error in the establishment of road geometries.
The combination of Davidson and Mittal does not explicitly teach wherein all or part of the probe information pieces are associated with an inter- vehicle communication data or determining based on the inter-vehicle communication data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in the vicinity of the group of the specified target probe information pieces. However, Tayama teaches in a similar field of endeavor  wherein all or part of the probe information pieces are associated with an inter- vehicle communication data (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication device, which are installed in the vehicle, in order to obtain the vehicle information such as the position of the vehicle... ¶¶ Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle.") and determining based on the inter-vehicle communication data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in the vicinity of the group of the specified target probe information pieces (see at least Tayama Para 38: "Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle. For example, the present invention relates to an inter-vehicle communication with another vehicle running or parked around a vehicle.").
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include wherein all or part of the probe information pieces are associated with an inter- vehicle communication data and determining based on the inter-vehicle communication data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in the vicinity of the group of the specified target probe information pieces based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson para 361).
Regarding claim 21, Davidson remains as applied to claim 17. Davidson further teaches wherein the display unit superimposes and displays the group of the specified target probe information pieces…(see at least Davidson Para 152: "In one embodiment, the central server 120 accomplishes this by plotting each individual location data point in the loaded operational data on the map display and then connecting the plotted location points in chronological order-based on the retrieved time data-with lines displayed over the base map."). However, Davidson does not explicitly disclose [not superimposing or displaying] the group of the removed target probe information pieces or removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped. However Mittal teaches in a similar field of endeavor  these limitations (see at least Mittal Para 43: "Probe data from parking lots, gas stations, etc., are filtered out,")
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces or removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped based on the motivation to remove noisy data from parking lots... and to minimize error in the establishment of road geometries.
The combination of Davidson and Mittal does not explicitly disclose wherein the probe information pieces further include the velocity information, designating probe information pieces of another vehicle present at the same time in the vicinity of the group of the selected target probe information pieces, and determining whether the other vehicle has stopped based on the velocity information of the designated probe information pieces. However, Tayama teaches in a similar field of endeavor  wherein the probe information pieces further include the velocity information (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication device, which are installed in the vehicle, in order to obtain the vehicle information such as the position of the vehicle... ¶¶ Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle."), designating probe information pieces of another vehicle present at the same time in the vicinity of the group of the selected target probe information pieces (see at least Tayama Para 38: "Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle. For example, the present invention relates to an inter-vehicle communication with another vehicle running or parked around a vehicle."), and determining whether the other vehicle has stopped based on the velocity information of the designated probe information pieces (see at least Tayama Para 38, quoted above).
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include the above limiations based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson Para 361).
Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive.
The applicant argues that “the claims should not be interpreted under 35 U.S.C. § 112(f)” as “the MPEP is clear that § 112(f) ‘will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function.’" The examiner disagrees. The quote from MPEP is either outdated or misquoted. The exact quote from MPEP R-10.2019 § 2181(I)(A) as related to the quote cited by the applicant is as follows: “If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., ‘filters,’ ‘brakes,’ ‘clamp,’ ‘screwdriver,’ and ‘locks’) 35 U.S.C. 112(f)  will not apply.” The terms used storage unit, extraction unit, selection unit, specifying unit, determination unit, and designation unit do not have a sufficiently definite meaning as the name for the structure that performs the function. Additionally, the “filter unit” lacks structure as it is NOT in reference to a sift, but rather a generic computer process to remove unwanted material. 
The applicant argues “Mittal is silent, like Davidson, that the velocity information indicates a predetermined value or more as target probe information pieces, as recited in claim 1.” The examiner disagrees. Mittal teaches in paragraph 60: “A speed filter 506 may then be applied to filter out potential sources of noise in the probe data. For example, probe data with a speed below a certain predefined level (e.g., 20 kilometers per hour) may be filtered out and omitted from the probe data used to generate the rasterized images.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naikal et al. (US Patent Pub 2020/0234459) teaches generating map data from vehicle sensors and camera arrays. Faenger et al. (US Patent Number 8/649974) teaches cameras identifying parked vehicles as obstacles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663